 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   James.Blum@usdoj.gov
 6 Attorneys for the United States

 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,                      3:19-CV-616-MMD-CBC

10                Plaintiff,                      Order for Summonses and Warrants of
                                                  Arrest in Rem for the Property and Notice
11                v.

12 Unknown manufacturer, model M2HB, .50
   caliber rifle, serial number 010013
13 converted into a machinegun by SBGW;
   MAADI, model ARM, 7.62x39 mm rifle,
14 with obliterated serial number converted
   into a machinegun by SBGW;
15 Unknown manufacturer, model A, 9mm
   rifle, serial number SA14161 converted into
16 machinegun by SBGW;
   Ruger, model mini-14, .223 caliber rifle,
17 serial number 186-54192 made into a SBR
   by SBGW;
18 Sig Sauer, model MCX Rattler, .223 caliber
   rifle, serial number 20L013436 made into a
19 SBR by SBGW; and
   American Tactical, 9mm rifle, serial
20 number A774196 made into a SBR by
   SBGW,
21

22                Defendants.

23          A Complaint for Forfeiture in Rem arising from a federal statute has been filed by

24 the United States of America pursuant to Supplemental Rules for Admiralty or Maritime
 1   Claims and Asset Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G. The Court, having

 2   reviewed the Complaint, has found probable cause and that the United States has

 3   possession of the defendant property; therefore, the clerk shall issue Summonses and

 4   Warrants of Arrest in Rem for the Property, pursuant to Fed. R. Civ. P. Supp. Rule

 5   G(3)(b).

 6           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Summonses

 7   and Warrants of Arrest in Rem for the Property issue against (1) Unknown manufacturer,

 8   model M2HB, .50 caliber rifle, serial number 010013 converted into a machinegun by

 9   SBGW; (2) MAADI, model ARM, 7.62x39 mm rifle, with obliterated serial number

10   converted into a machinegun by SBGW; (3) Unknown manufacturer, model A, 9mm rifle,

11   serial number SA14161 converted into machinegun by SBGW; (4) Ruger, model mini-14,

12   .223 caliber rifle, serial number 186-54192 made into a SBR by SBGW; (5) Sig Sauer,

13   model MCX Rattler, .223 caliber rifle, serial number 20L013436 made into a SBR by

14   SBGW; and (6) American Tactical, 9mm rifle, serial number A774196 made into a SBR by

15   SBGW (property);

16           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

17   States seize, arrest, attach, take into custody, and retain the property;

18           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that notice of

19   the action and the arrest be given by the United States on the United States= official internet

20   forfeiture site, www.forfeiture.gov, for at least 30 consecutive days pursuant to Fed. R. Civ.

21   P. Supp. Rule G(4)(a)(iv) which is reasonably calculated to notify potential claimants of

22   this action;

23           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a copy of

24   the Complaint for Forfeiture In Rem, this Order, the Summonses and Warrants of Arrest
                                                    2
 1   in Rem for the Property, and the Notice of Complaint for Forfeiture and Arrest be

 2   personally served or sent by certified mail, return receipt requested, and regular mail to any

 3   person who reasonably appears to be a potential claimant on facts known to the United

 4   States before the end of the 60 day publication period which is reasonably calculated to

 5   notify potential claimants of this action;

 6           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

 7   States shall file proof of publication and service with the Clerk of this Court;

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a person or

 9   an entity who asserts an interest in the defendant property must, pursuant to Fed. R. Civ.

10   P. Supp. Rule G(5), file a verified claim, setting forth the person=s or its interest in the

11   property, that (a) identifies the specific property claimed, (b) identifies the claimant and

12   states the claimant’s interest in the property, and (c) is signed by the claimant under penalty

13   of perjury pursuant to 28 U.S.C. § 1746;

14           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

15   or entity must file the verified claim with the Clerk of the above-entitled Court no later than

16   35 days after the notice is sent or, if direct notice was not sent, no later than 60 days after

17   the first day of publication on the official internet government forfeiture site,

18   www.forfeiture.gov;

19           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

20   or entity must file an answer to the Complaint for Forfeiture in Rem or a motion under

21   Rule 12 with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

22   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than 21 days

23   after filing the verified claim;

24   ///
                                                     3
 1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

 2   or entity must serve a copy of the verified claim and the answer at the time of each filing on

 3   James A. Blum, Assistant United States Attorney, 501 Las Vegas Boulevard South, Suite

 4   1100, Las Vegas, Nevada 89101.

 5          Failure to file a verified claim and an answer within the prescribed times shall result

 6   in a judgment of forfeiture by default.

 7                October 15
            DATED ___________________, 2019.

 8

 9
                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   4
